 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389                       `
     Telephone: (209) 372-0241
 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                           DOCKET NO. 6:15-mj-077-JDP
10
                         Plaintiff,
11                                                        MOTION TO VACATE REVIEW
             v.                                           HEARING AND NOTICE OF
12                                                        WITHDRAWAL OF STATEMENT OF
      ANTHONY GRANDAND PIERCE II,                         ALLEGED PROBATION VIOLATION(S);
13                                                        AND ORDER THEREON
                         Defendant.
14

15

16

17          On March 9, 2016, PIERCE pled guilty to Count One, driving with a license that was
18   suspended or revoked for refusal to submit to a chemical test, in violation of Title 36 Code of
19   Federal Regulations §4.2, incorporating California Vehicle Code §14601.5(a) and Count two,
20   possessing an open container of alcohol in a vehicle, in violation of Title 36 Code of Federal
21   Regulations §4.14(b). PIERCE was sentenced 36 months unsupervised probation with the
22   conditions he pay a $600 fine at a rate of $30 per month, obey all laws, report all new violations
23   of the law to Court, and obtain a driver’s license within 24 months. PIERCE was also sentenced
24   to 45 days in custody with credit for 2 days already served, and the remaining 43 days to begin on
25   January 8, 2019.
            On January 18, 2018, the Government filed an Affidavit of Alleged Probation Violation
26
27   charging PEIRCE with seven probation violations. On June 5, 2018 PIERCE admitted charges

28   one and three – failure to obey all laws on July 22, 2016 and failure to obey all laws on January
                                                          1
 1   11, 2017. PIERCE was sentenced to 12 months of unsupervised probation with the following
 2   conditions:
 3
            2. The defendant is ordered to obey all federal, state, and local laws.
 4                                                   `
            3. The defendant shall notify the court and the government officer within seven
 5             days of any change in the defendant's address. If represented, the defendant
               shall provide such notice through counsel.
 6

 7          4. The defendant may not drive a motor vehicle until he completes his current
               DMV course and obtains his driver's license.
 8
            5. The defendant is ordered to personally appear for a Probation Review Hearing
 9             on May 7, 2019, at 10:00 a.m., before U.S. Magistrate Judge Peterson.
               Probation Review Hearing may be vacated if all terms are met.
10

11          6. The defendant shall complete 100 hours of community service. The defendant
               shall perform and complete the community service hours by April 2, 2019.
12          7. The defendant shall advise the court and the government officer within seven
               days of being cited or arrested for any alleged violation of law. If represented,
13             the defendant shall provide such notice through counsel.
14
            8. The defendant shall complete the remaining 4 months of the DMV course in
15             which he is currently enrolled and pay the outstanding $600.00 owed for the
               course.
16
            9. The defendant must obtain a driver's license.
17

18          On May 2, 2019 the Government filed a Notice of Probation Violation alleging PIERCE

19   had failed comply with conditions 2, 4, 6, 8 and 9 of his probation. The Government has

20   subsequently been provided proof PIERCE completed 100 hours of community service (condition
21   6,) completed the DMV course (condition 8,) and obtained his driver’s license (condition 9.) The

22   Government herewith withdraws its Allegation of Probation Violation in this matter. As the

23   conditions of probation have been substantially met and as PIERCE has obtained a driver’s

24   license, the Government requests the review hearing in this matter set for October 22, 2019 be

25   vacated and probation be terminated. The Defendant is in agreement with this request.

26   Dated: October 17, 2019                               /s/ Susan St. Vincent
                                                           Susan St. Vincent
27                                                         Legal Officer
28                                                         Yosemite National Park, CA
                                                       2
 1

 2

 3                                                ORDER

 4                                                    `
              Upon application of the United States, and good cause having been shown therefor, the
 5
     Statement of Alleged Probation Violation(s) in United States v. Pierce, 6:15-mj-0077-JDP, filed
 6   on May 2, 2019, is withdrawn. The review hearing scheduled for October 22, 2019 is vacated
 7   and probation is terminated.
 8
     IT IS SO ORDERED.
 9

10
     Dated:      October 18, 2019
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
